UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 001-34779 HIGHER ONE HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 26-3025501 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 115 Munson Street New Haven, CT 06511 (Address of Principal Executive Offices)(Zip Code) (203) 776-7776 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, If Changes Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” or “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one). Largeacceleratedfiler ¨ Accelerated filer x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of April 30, 2012 there were54,778,382 shares of common stock, par value $0.001 per share, outstanding. HIGHER ONE HOLDINGS, INC. INDEX TO REPORT ON FORM 10-Q FOR QUARTER ENDED MARCH 31, 2012 Page PART I – FINANCIAL INFORMATION 1 Item 1. Financial Statements (unaudited) 1 Condensed Consolidated Balance Sheets as of December 31, 2011 and March 31, 2012 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and March 31, 2012 2 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2012 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and March 31, 2012 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION 14 Item 1. Legal Proceedings 14 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 20 As used herein, the terms “we,” “us,” “our,” “the Company” or “Higher One,” unless the context otherwise requires, mean Higher One Holdings, Inc. and its subsidiaries. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Higher One Holdings, Inc. Condensed Consolidated Balance Sheets (In thousands of dollars, except share and per share amounts) (unaudited) December 31, March 31, Assets Current assets: Cash and cash equivalents $ $ Investments in marketable securities and certificates of deposit Accounts receivable Income receivable Deferred tax assets 33 30 Income tax receivable Prepaid expenses and other current assets Total current assets Deferred costs Fixed assets, net Intangible assets, net Goodwill Loan receivable related to New Markets Tax Credit financing Other assets Restricted cash Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Deferred revenue Loan payable and deferred contribution related to New Markets Tax Credit financing Deferred tax liabilities Total liabilities Commitments and contingencies (Note 7) Stockholders’ equity: Common stock, $0.001 par value; 200,000,000 shares authorized; 57,675,806 shares issued and56,615,683 shares outstanding at December 31, 2011; 57,048,065 shares issued and54,876,814 shares outstanding at March 31, 2012 58 57 Additional paid-in capital Treasury stock, 1,060,123 and 2,171,251 shares at December 31, 2011 and March 31, 2012, respectively ) ) Accumulated deficit, net of 2008 stock tender transaction of $93,933 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Table of Contents Higher One Holdings, Inc. Condensed Consolidated Statements of Operations (In thousands of dollars, except share and per share amounts) (unaudited) Three Months Ended March 31, Revenue: Account revenue $ $ Payment transaction revenue Higher education institution revenue Other revenue Revenue Cost of revenue Gross margin Operating expenses: General and administrative Product development Sales and marketing Total operating expenses Income from operations Interest income 25 32 Interest expense ) ) Other income – 77 Net income before income taxes Income tax expense Net income $ $ Net income available to common stockholders: Basic $ $ Participating Securities – – Diluted $ $ Weighted average shares outstanding: Basic Diluted Net income available to common stockholders per common share: Basic $ $ Diluted $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Table of Contents Higher One Holdings, Inc. Condensed Consolidated Statement of Changes in Stockholders’ Equity (In thousands of dollars, except shares) (unaudited) Additional Total Common Stock Paid-in Treasury Accumulated Stockholders’ Shares Amount Capital Stock Deficit Equity Balance at December 31, 2011 $ 58 $ $ ) $ ) $ Stock-based compensation – Cancellation of shares (Note 2) ) (1 ) – – – (1 ) Tax benefit related to options – Repurchase of common stock ) – – ) ) Exercise of stock options – – – Net income – Balance at March 31, 2012 $ 57 $ $ ) $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents Higher One Holdings, Inc. Condensed Consolidated Statements of Cash Flows (In thousands of dollars) (unaudited) Three months ended March 31 Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cashprovided by operating activities: Depreciation and amortization Amortization of deferred finance costs 18 34 Stock-based customer acquisition expense - Stock-based compensation Deferred income taxes ) ) Other income - ) Loss on disposal of fixed assets 9 20 Changes in operating assets and liabilities: Accounts receivable ) ) Income receivable ) Deferred costs ) ) Prepaid expenses and other current assets Other assets ) Accounts payable ) Accrued expenses Deferred revenue Net cash provided by operating activities Cash flows from investing activities Purchases of available for sale investment securities ) ) Proceeds from sales and maturities of available for sale investment securities Purchases of fixed assets, net of changes in construction payables of $1,060 and($8,242), respectively ) ) Additions to internal use software - ) Proceeds from development related subsidies - Payment to escrow agent ) - Net cash used in investing activities ) ) Cash flows from financing activities Tax benefit related to stock options Proceeds from exercise of stock options Repurchases of common stock - ) Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents Higher One Holdings, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 1. Nature of Business and Organization Higher One Holdings, Inc.is a leading provider of technology and payment services to the higher education industry. The Company is incorporated in Delaware and provides a comprehensive suite of disbursement and payment solutions specifically designed for higher education institutions and their students. The Company has developed proprietary software-based solutions to provide these services. The Company has a wholly-owned subsidiary, Higher One, Inc., or HOI, which has two wholly owned subsidiaries, Higher One Machines, Inc., or HOMI, and Higher One Real Estate, Inc., or Real Estate Inc.Higher One Payments, Inc., the acquired entity formerly known as Informed Decisions Corporation, or IDC, was previously a subsidiary and was merged into HOI in December 2011.As of March 31, 2012, Real Estate Inc. has a 98% ownership interest in Higher One Real Estate SP, LLC, or Real Estate LLC.HOMI performs certain operational support functions. Real Estate Inc. and Real Estate LLC were each formed to hold and operate certain of our real estate. 2. Significant Accounting Policies Basis of Presentation and Consolidation The accompanying unaudited condensed consolidated financial statements and the related interim information contained within the notes to such condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, or GAAP, and the applicable rules of the Securities and Exchange Commission, or SEC, for interim information and quarterly reports on Form 10-Q. The unaudited condensed consolidated financial statements have been prepared on a consistent basis with the audited consolidated financial statements included in our annual report on Form 10-K for the year ended December 31, 2011, and in the opinion of management, include all normal recurring adjustments that are necessary for the fair statement of our interim period results reported herein.The December 31, 2011 condensed consolidated balance sheet data was derived from audited financial statements but does not include all disclosures required by GAAP.Due to seasonal fluctuations and other factors, the results of operations for the three months ended March 31, 2012 are not necessarily indicative of the results to be expected for the full year. The unaudited condensed consolidated financial statements reflect our financial position and results of operations, including our majority and wholly-owned subsidiaries. All material intercompany transactions and balances have been eliminated in consolidation. The preparation of financial statements in conformity with GAAP requires management to make significant estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could materially differ from management’s estimates. Basic and Diluted Net Income Available to Common Stockholders per Common Share Basic net income per common share excludes dilution for potential common stock issuances and is computed by dividing net income available to common stockholders by the weighted-average number of common shares outstanding for the period.Diluted net income per common share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock.For the calculation of diluted net income per common share, the basic weighted-average number of shares is increased by the dilutive effect of restricted stock and stock options using the treasury-stock method.The treasury-stock method assumes that the options or warrants are exercised at the beginning of the year (or date of issue if later), and that we use those proceeds to purchase common stock for treasury at the average price for the reporting period. The dilutive effect of stock options totaling 830,025 and 1,300,871 were not included in the computation of diluted net income per common share for the three months ended March 31, 2011 and 2012, respectively, as their effect would be anti-dilutive. Anti-dilutive securities are securities that upon conversion or exercise increase earnings per share (or reduce the loss per share). Restricted stock shares totaling 1,526,949 and 21,672 were not included in the computation of either basic or diluted earnings per share as all necessary conditions for vesting have not been satisfied by the end of the three months ended March 31, 2011 and 2012, respectively. In March 2012, 1,051,878 shares reverted back to us and were cancelled as a result of our exercise of certain repurchase rights pursuant to the purchase agreement with one of the officers of Educard, LLC. 5 Table of Contents Higher One Holdings, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Comprehensive Income There are no comprehensive income items other than net income. There are no recorded unrealized gains or losses on the investments in marketable securities as of the balance sheet dates.Comprehensive income equals net income for all periods presented. Recent Accounting Pronouncements There are no accounting standards adopted during 2011 or during the three months ended March 31, 2012 which had a material impact on our consolidated financial position, results of operations or liquidity.There are no new accounting standards issued which we expect to have a material impact on our consolidated financial position, results of operations, liquidity or disclosure. 3. Investments in Marketable Securities and Fair Value Measurements The following table reflects the assets carried at fair value measured on a recurring basis (in thousands): Total Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Fair values at March 31, 2012 Assets: U.S. government debt securities $ $ $ — Certificates of deposit — Total assets $ $ $ Fair values at December31, 2011 Assets: U.S. government debt securities $ $ $ — Certificate of deposit — Total assets $ $ $ We had no unrealized gains or losses from investments as of December 31, 2011 and March 31, 2012 and there is no difference between the amortized cost and fair value of the securities we held. The contractual maturities of our available for sale securities ranged from approximately one to ten months as of March 31, 2012.We do not have any liabilities carried at fair value as of either March 31, 2012 or December 31, 2011. The carrying amounts of our cash equivalents, accounts receivable, accounts payable and accrued expenses, approximate fair value because of the short-term nature of these instruments. Our loan receivable related to New Markets Tax Credit financing is a debt instrument that we classify as held to maturity.The loan receivable is recorded at amortized cost and the value as of March 31, 2012 approximates fair value. The carrying value of our loan payable related to New Markets Tax Credit financing approximates fair value as of March 31, 2012. Our loan receivable and loan payable related to New Markets Tax Credit financing were each estimated using discounted cash flow analysis based on borrowing rates for similar types of arrangements. 4. Real Estate Development Project As of March 31, 2012, we have incurred approximately $33.4 million on a project to develop two existing commercial buildings located in New Haven, Connecticut.We moved our headquarters into these buildings at the end of 2011.We have provided two guarantees related to the real estate development project.We provided a guaranty to the Department of Economic and Community Development related to our obligation to repay the amounts which were granted to us if we fail to meet certain criteria.The maximum potential amount of future payments of this guaranty is approximately $5.9 million.We currently believe that the likelihood of us being required to make a payment under this guaranty is remote. We have also provided a guaranty related to tax credits that are expected to be generated by an investment made by an unrelated entity into the real estate development project.In the event that we cause either a recapture or disallowance of the tax credits expected to be generated under this program, then we will be required to repay the disallowed or recaptured tax credits plus an amount sufficient to pay the taxes on such repayment, to the counterparty of the guaranty agreement.This guaranty will remain in place for approximately seven years. The maximum potential amount of future payments of this guaranty is approximately $6.0 million.We currently believe that the likelihood of us being required to make a payment under this guaranty is remote. 6 Table of Contents Higher One Holdings, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 5. Credit Facility On December 31, 2010, HOI entered into a senior secured revolving credit facility, or the Credit Facility. As of March 31, 2012, $50.0 million in borrowings were available to us under the Credit Facility and we were in compliance with all of the applicable affirmative, negative and financial covenants in the Credit Facility.The amount available to be drawn under the Credit Facility may be increased by an additional $50.0 million upon our request and the agreement of the lenders party to the Credit Facility.The Credit Facility provides for the issuance of letters of credit of up to $3 million and includes certain restrictions on the amount of acquisitions we may complete.Any amounts drawn under the Credit Facility are payable in a single maturity on December 31, 2013. 6. Capital Stock Treasury Stock In August 2011, our board of directors authorized a share repurchase program pursuant to which we may repurchase up to $40 million of our issued and outstanding shares of common stock through September 7, 2012.During the three months ended March 31, 2012, we repurchased 1,111,128 shares of our common stock at a cost of $16.9 million.All shares repurchased were held in treasury as of March 31, 2012. 7. Commitments and Contingencies From time to time we are subject to litigation relating to matters in the ordinary course of business, as well as regulatory examinations, information gathering requests, inquiries and investigations. In February 2011, the New York Regional Office of the Federal Deposit Insurance Corporation, or FDIC, notified us that it was prepared to recommend to the Director of FDIC Supervision that an enforcement action be taken against us for alleged violations of certain applicable laws and regulations principally relating to our compliance management system and policies and practices for past overdraft charging on persistently delinquent accounts, collections and transaction error resolution. We have responded to the FDIC’s notification, been in regular dialogue with the FDIC since 2010 and voluntarily amended certain practices. We voluntarily initiated a plan in December 2011, which provided credits to certain current and former customers that were previously assessed certain insufficient fund fees.As a result of this plan, we recorded a reduction in our revenue of approximately $4.7 million in 2011.The insufficient funds fees that are credited to customers under this plan were originally assessed beginning in 2008.Of the total charge of $4.7 million, an accrual of approximately $2.6 million was established for amounts which were not paid as of December 31, 2011.All amounts have been paid to our customers as of March 31, 2012.While we believe that our decision to initiate the plan described above reduces our risk, the process with the FDIC is ongoing and there continues to be various potential outcomes in order to resolve this matter.For instance, we could receive an enforcement action which could result in an order to pay civil money penalties and additional restitution.We believe that the material loss related to this matter was recorded as of December 31, 2011. While there is the potential for additional loss related to this matter in the future, such loss is not considered probable, nor is it reasonably estimable at this time. On April 18, 2012, Sherry McFall, a Higher One customer, filed a putative class action in the United States District Court for the Central District of California, Western Division, against Higher One Holdings, Inc. alleging violations of California’s Unfair Competition Law, the Consumer Legal Remedies Act, and the Electronic Funds Transfer Act in connection with alleged improper disclosures of fees and costs associated with opening and maintaining an account. The complaint was subsequently voluntarily withdrawn by the plaintiff. On April 24, 2012, Sherry McFall filed a new complaint in the Superior Court of California for the County of Ventura against Higher One Holdings, Inc. To date, we have not been served with the complaint and we have been unable to obtain a copy of the complaint. We are, therefore, unable to assess the merits of the plaintiff’s claims at this time or likelihood or potential range of loss. To the extent the claims alleged in state court are similar to those alleged in the filed but withdrawn federal action, we believe the claims to be without merit. Although we plan to defend the matter vigorously, there can be no assurances of our success in this matter. In February 2009, HOI filed a complaint against TouchNet Information Systems, Inc., or TouchNet, in the United States District Court for the District of Connecticut alleging patent infringement related to TouchNet’s offering for sale and sales of its “eRefund” product in violation of one of its patents. In the complaint, HOI seeks a judgment that TouchNet has infringed its patent, a judgment that TouchNet pay damages and interest on damages to compensate HOI for infringement, an award of HOI’s costs in connection with this action and an injunction barring TouchNet from further infringing HOI’s patent. TouchNet answered the complaint and asserted a number of defenses and counterclaims, including that it does not infringe HOI’s patent, that HOI’s patent is invalid or unenforceable and certain allegations of unfair competition. In addition, TouchNet’s counterclaims seek dismissal of HOI’s claims with prejudice, declaratory judgment that TouchNet does not infringe HOI’s patent and that HOI’s patent is invalid or unenforceable, as well as an award of fees and costs related to the action, and an injunction permanently enjoining HOI from suing TouchNet regarding infringement of HOI’s patent. The parties are currently in the discovery stage of the proceeding. HOI intends to pursue the matter vigorously. There can be no assurances of success in these proceedings. In accordance with applicable accounting guidance, we would establish a liability for these matters if and when those matters were to present loss contingencies that were both probable and reasonably estimable. 7 Table of Contents Item 2.
